United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2763
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Carolyn M. Green,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 3, 2009
                                Filed: October 9, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Carolyn M. Green appeals the 48-month prison sentence the district court1
imposed after she pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). Her counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonably harsh. Green has filed a pro se supplemental brief and other filings.




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       Green pleaded guilty pursuant to a plea agreement that contained a waiver of
her right to appeal her conviction and sentence. We will enforce the waiver. The
record reflects that Green understood and voluntarily accepted the terms of the plea
agreement, including the appeal waiver; this appeal falls within the scope of the
waiver; and we conclude that no injustice would result from enforcing it. See United
States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (discussing
enforceability of appeal waiver); United States v. Estrada-Bahena, 201 F.3d 1070,
1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). Green’s
pro se arguments do not provide a basis for setting aside the appeal waiver, and we
decline to consider any ineffective-assistance claim she may be asserting. See United
States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003) (ineffective-assistance claims
should ordinarily be brought in 28 U.S.C. § 2255 proceeding because they normally
involve facts outside original record).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal beyond the scope of the
waiver. Therefore, we dismiss the appeal, and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-